             Case 3:19-cv-05641-RSM Document 19 Filed 09/21/20 Page 1 of 3




 1   Catherine A. Becker                                        The Honorable Ricardo S. Martinez
     LAW OFFICE OF ELIZABETH G. SMITH
 2   1730 Minor Ave., Ste. 1130
     Seattle, WA 98101
 3
     Telephone: 206-403-4812
 4   Facsimile: 877-338-4416
     E-mail: beckec8@nationwide.com
 5   Attorneys for Defendant Township Retail Services, LLC

 6

 7

 8                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                      AT TACOMA
10
      DEBORAH VOGT-MATTHEWS,                             NO. 3:19-cv-05641-RSM
11

12                           Plaintiff,
             v.                                          STIPULATED MOTION TO
13                                                       CONTINUE JURY TRIAL AND CASE
      TOWNSHIP RETAIL SERVICES, LLC                      DEADLINES
14                   Defendants.
15

16
            COME NOW the parties, by and through their undersigned counsel, and stipulate for
17
     the continuance of the currently scheduled jury trial. The current trial date is November 30,
18
     2020. Counsel for defendant Township Retail Services, LLC, Catherine Becker, is on
19
     maternity leave until November 23, 2020. Counsel Becker filed a Notice of Unavailability
20   stating she would not return from maternity until November 23, 2020.
21          Ms. Becker’s files are being handled by contract attorney Kelly M. Madigan. Ms.
22   Madigan’s contract expires on November 30, 2020. Ms. Becker has two (2) trials in
23   December 2020 and three (3) trials in January 2021.
24          The parties have collaboratively exchanged written discovery and depositions have

25   been taken in the case. The parties have also agreed to engage in mediation on September




       STIPULATED MOTION TO CONTINUE JURY                     LAW OFFICE OF ELIZABETH G. SMITH
                                                                    1730 Minor Avenue, Suite 1130
       TRIAL AND CASE DEADLINES                                       Seattle, Washington 98101
       Cause No.: 3:19-cv-05641-RSM                                         (206) 403-4800
                                                     1
             Case 3:19-cv-05641-RSM Document 19 Filed 09/21/20 Page 2 of 3




 1   29, 2020. The parties are only seeking a short continuance to accommodate Ms. Becker’s

 2   maternity leave and trial schedule.

 3          The parties respectfully request the Court issue an amended case scheduling order

 4   with the following deadlines:
                    Discovery deadline:                                              10/16/2020
 5
                    All dispositive motions filed by:                                11/09/2020
 6
                    Settlement conference per LCR 39.1(c)(2) held by:                11/30/2020
 7
                    Mediation per LCR 39.1(c)(3) held by:                            12/20/2020
 8
                    Letter of compliance as to LCR 39.1 filed by:                    01/15/2021
 9
                    Motions in Limine filed by:                                      01/11/2021
10
                    Agreed Pretrial Order or Witness and Exhibit Lists:              01/22/2021
11
                    Pretrial conference held at 8:30 a.m.:                           01/29/2021
12                  Jury Trial:                                                      02/08/2021
13

14          IT IS SO ORDERED this 21st day of September, 2020.
15

16

17
                                                  RICARDO S. MARTINEZ
18
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19

20

21          Submitted this ____ day of _____________, 2020.
22

23

24

25                                    Kelly M. Madigan, WSBA #40024
                                      Law Office of Elizabeth G. Smith
                                      E-mail: madk712@nationwide.com


       STIPULATED MOTION TO CONTINUE JURY                    LAW OFFICE OF ELIZABETH G. SMITH
                                                                    1730 Minor Avenue, Suite 1130
       TRIAL AND CASE DEADLINES                                       Seattle, Washington 98101
       Cause No.: 3:19-cv-05641-RSM                                         (206) 403-4800
                                                        2
         Case 3:19-cv-05641-RSM Document 19 Filed 09/21/20 Page 3 of 3




 1                            Attorneys for Defendant Township Retail Services, LLC (dba
                              Township Retail Services, Inc).
 2

 3

 4                            _________________________________
                              Jeffrey H. Sadler, WSBA #27136
 5                            Sadler Injury Law Group, LLP
                              E-mail: jeff@sadler-law.com
 6                            Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     STIPULATED MOTION TO CONTINUE JURY            LAW OFFICE OF ELIZABETH G. SMITH
                                                         1730 Minor Avenue, Suite 1130
     TRIAL AND CASE DEADLINES                              Seattle, Washington 98101
     Cause No.: 3:19-cv-05641-RSM                                (206) 403-4800
                                           3
